


Exhibit 10.36
Marathon Oil Corporation
2011 Officer Change in Control Severance Benefits Plan
(As amended, effective November 1, 2014)


1.     Purpose of the Plan.
Marathon Oil Corporation and its subsidiaries and affiliates recognize that the
contributions of its officers to the growth and success of the Corporation (as
defined below) are and will continue to be substantial, and the Corporation
desires to assure the continued employment of its officers. In this connection,
the Board of Directors of the Corporation (the “Board”) recognizes that, as is
the case with many publicly-held corporations, the possibility of a change in
control may exist and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Corporation and its
stockholders.
Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of the
Corporation’s officers to their assigned duties without distraction in the face
of potentially disturbing circumstances arising from the possibility of a change
in control of the Corporation.
In order to induce officers to remain in the employ of the Corporation, the
Corporation has established this Marathon Oil Corporation 2011 Officer Change in
Control Severance Benefits Plan (the “Plan”) as set forth herein.
This Plan is in accordance with the Policy Concerning Severance Agreements with
Senior Executive Officers adopted by the Corporation effective February 1, 2005.
2.     Definitions.
As used in the Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):
Administrator: The Compensation Committee of the Board, provided that the
Administrator may delegate its authority under this Plan pursuant to such
conditions or limitations as the Administrator may establish.
Applicable Event: A Change in Control or a Potential Change in Control.
Cause: A Separation from Service of the Employee by the Corporation upon (i) the
willful and continued failure by the Employee to substantially perform the
Employee’s duties with the Corporation (other than any such failure resulting
from Separation from Service by the Employee for Good Reason or any such failure
resulting from the Employee’s incapacity due to physical or mental illness),
after a demand for substantial performance is delivered to the Employee that
specifically identifies the manner in which the Corporation believes that the
Employee has not substantially performed his or her duties, and the Employee has
failed to resume substantial performance of his or her duties on a continuous
basis within 14 days of receiving such demand, (ii) the willful engaging by the
Employee in conduct which is demonstrably and materially injurious to the
Corporation, monetarily or otherwise or (iii) the Employee’s conviction of a
felony or conviction of a misdemeanor which impairs the Employee’s ability
substantially to perform his or her duties with the Corporation. For purposes of
Cause, no act, or failure to act, on the Employee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Employee not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Corporation.
Change in Control of the Corporation and Change in Control: A change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not the Corporation is then
subject to such reporting requirement; provided, that, without limitation, such
a change in control shall be deemed to have occurred if:

1

--------------------------------------------------------------------------------




(i)     any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (a “Person”) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Plan the term “Person” shall not include (A)
the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (D) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any Person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below); or
(ii)     the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest including, but not limited to, a consent solicitation, relating to the
election of directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or
(iii)     there is consummated a merger or consolidation of the Corporation or
any direct or indirect subsidiary thereof with any other corporation, other than
a merger or consolidation (an “Excluded Transaction”) which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving corporation or any parent thereof) at
least 50% of the combined voting power of the voting securities of the entity
surviving the merger or consolidation (or the parent of such surviving entity)
immediately after such merger or consolidation, or the shareholders of the
Corporation approve a plan of complete liquidation of the Corporation, or there
is consummated the sale or other disposition of all or substantially all of the
Corporation’s assets.
Corporation: Marathon Oil Corporation and, where applicable, each related
company or business which is part of the same controlled group under Code
sections 414(b) or 414(c); provided that where specified by Marathon Oil
Corporation in accordance with Code section 409A, in applying Code section
1563(a)(1) - (a)(3) for purposes of determining a controlled group of
corporations under Code section 414(b) and in applying Treasury Regulation
section 1.414(c)-2 for purposes of determining whether trades or businesses are
under common control under Code section 414(c), the phrase “at least 50 percent”
is used instead of “at least 80 percent.”
Disability or Disabled: The Employee’s incapacity due to physical or mental
illness which in the opinion of a licensed physician renders the Employee
incapable of performing his or her assigned duties with the Corporation, and
shall be deemed to occur on the earlier of (i) the date that there is no
reasonable expectation that the Participant will return to service with the
Corporation or (ii) the date the Employee has been absent from the full-time
performance of his or her duties with the Corporation for six consecutive months
or more.
Employee: Officers of the Corporation who are in grades 88 and above.
Good Reason: Without the Employee’s express written consent, the occurrence
within two years after a Change in Control of the Corporation, or within two
years after and at the request of or as a result of actions by a third party who
has taken steps reasonably calculated to effect a Change in Control or after the
first day of but during a Potential Change in Control Period, of any one or more
of the following:
(i)     the assignment to the Employee of duties materially inconsistent with
his or her position immediately prior to the Applicable Event or a substantial
reduction or alteration in the nature of the Employee’s position, duties, status
or responsibilities from those in effect immediately prior to the Applicable
Event;

2

--------------------------------------------------------------------------------




(ii)     a reduction by the Corporation in the Employee’s annualized and monthly
or semi-monthly rate of base salary (“Base Salary”) as in effect immediately
prior to the Applicable Event;
(iii)     the Corporation’s requiring the Employee to be based at a location in
excess of fifty miles from the location where the Employee was based immediately
prior to the Applicable Event;
(iv)     the failure by the Corporation (a) to continue to allow the Employee to
participate in all of the Corporation’s employee benefit, incentive
compensation, bonus, stock option and stock award plans, programs, policies,
practices or arrangements in which officers of the Corporation participate on
the same level at which other participants in such plans, programs, practices,
policies or arrangements are allowed to participate or (b) to continue to
provide the Employee with opportunity to receive compensation and benefits that
do not represent a material reduction, either in terms of the amount of
compensation and benefits provided or the level of the Employee’s participation
relative to other participants, in the compensation and benefits provided
immediately prior to the Applicable Event;
(v)     the failure of the Corporation to obtain an agreement from any successor
to the Corporation to assume and agree to perform this Plan, as contemplated in
Section 6 hereof; and
(vi)     any purported Separation from Service by the Corporation of the
Employee’s employment that is not effected pursuant to, and satisfying the
requirements of, a Notice of Termination, and for purposes of this Plan, no such
purported Separation from Service shall be effective.
The Employee’s right to Separate from Service for Good Reason shall not be
affected by his or her incapacity due to physical or mental illness. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder. The
Employee’s determination of the existence of Good Reason shall be final and
conclusive unless such determination is not made in good faith and is made
without reasonable belief in the existence of Good Reason.
Marathon: Marathon Oil Corporation, Marathon Oil Company and their subsidiaries
and successors.
Notice of Termination: A written notice which indicates the specific reason(s)
relied upon by the Corporation for Separation from Service of an Employee and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for the Employee’s Separation from Service. Any Separation from
Service by the Corporation for Cause or for Disability shall be communicated by
Notice of Termination to the Employee, and or any Separation from Service by the
Employee for Good Reason shall be communicated by Notice of Termination to the
Corporation.
Plan: This Marathon Oil Corporation 2011 Officer Change in Control Severance
Benefits Plan, effective as of the close of business on October 26, 2011 and
amended effective October 28, 2014, and as may be further amended from time to
time.
Potential Change in Control of the Corporation and Potential Change in Control:
A Potential Change in Control of the Corporation or Potential Change in Control
shall be deemed to have occurred, if:
(i)     the Corporation enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control of the Corporation;
(ii)     any Person (including the Corporation) publicly announces an intention
to take or to consider taking actions which if consummated would constitute a
Change in Control of the Corporation;
(iii)     any Person becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing 15% or more of the combined voting
power of the Corporation’s then outstanding securities (not including in the
amount of the securities beneficially owned by such Person any such securities
acquired directly from the Corporation or its affiliates); or
(iv)     the Board adopts a resolution to the effect that, for purposes of this
Plan, a Potential Change in Control of the Corporation has occurred.

3

--------------------------------------------------------------------------------




Potential Change in Control Period: The period beginning on the date a Potential
Change in Control occurs and ending on the earlier of (i) date on which a Change
in Control occurs or (ii) the date the Board makes a good faith determination
that the risk of a Change in Control has terminated.
Qualified Termination: An Employee has a Qualified Termination if he or she
Separates from Service within two years after the date of a Change in Control
unless such Separation from Service is (i) due to death or Disability, (ii) by
the Corporation for Cause, (iii) by the Employee other than for Good Reason or
(iv) on or after the date that the Employee attains age 65. If an Employee
Separates from Service prior to a Change in Control and such Separation from
Service is other than (w) due to death or Disability, (x) by the Corporation for
Cause, (y) by the Employee other than for Good Reason or (z) on or after the
date that the Employee attains age 65, the Employee will be deemed to have a
Qualified Termination prior to a Change in Control so long as the Employee
reasonably demonstrates that such Separation from Service (I) was at the request
of or as a result of actions by a third party who has taken steps reasonably
calculated to effect a Change in Control or (II) occurs during a Potential
Change in Control Period.
Separation Date: The date that an Employee has a Separation from Service.
Separation from Service or Separate from Service: Separation from Service shall
have the same meaning as set forth under Code section 409A with respect to the
Corporation.
Severance Benefits: The benefits specified in Section 3(d) hereof that are due
to an Employee who has a Qualified Termination.
3.     Compensation upon Separation from Service or During Disability.
a.     Disability. During any period following an Applicable Event during which
an Employee fails to perform his or her full-time duties with the Corporation as
a result of incapacity due to physical or mental illness, such Employee’s total
compensation, including Base Salary, bonus and any benefits, will continue
unaffected until either such Employee’s Separation Date or such Employee returns
to the full-time performance of his or her duties. In the event the Employee
returns to the full-time performance of his or her duties prior to a Separation
from Service, such Employee shall continue to receive his or her full Base
Salary and bonus plus all other amounts to which such Employee is entitled under
any compensation or other employee benefit plan of the Corporation without
interruption. If an Employee is determined to be Disabled, the Corporation shall
promptly cause the Employee to have a Separation from Service due to Disability.
In the event of an Employee’s Separation from Service due to Disability, such
Employee shall not be entitled to Severance Benefits under this Plan and such
Employee’s benefits shall be determined in accordance with the Corporation’s
retirement, insurance and other applicable programs and plans then in effect.
b.     Separation from Service for Cause or Voluntary Separation from Service
for Other Than Good Reason. If an Employee has a Separation from Service by the
Corporation for Cause or by the Employee other than for Good Reason, the
Corporation shall pay such Employee his or her full Base Salary through the
Separation Date at the rate in effect at the time Notice of Termination is
given, plus all other amounts to which such Employee is entitled under any
compensation or benefit plan of the Corporation at the time such payments are
due, and the Corporation shall have no further obligations to such Employee
under this Plan.
c.     Death. If an Employee has a Separation from Service by reason of his or
her death, such Employee’s benefits shall be determined in accordance with the
Corporation’s retirement, survivor’s benefits, insurance and other applicable
programs and plans then in effect, and such Employee shall not be entitled to
Severance Benefits hereunder.
d.     Qualified Termination. If an Employee has a Qualified Termination, he or
she shall be entitled to the following Severance Benefits:
(i)     Accrued Compensation and Benefits. The Corporation shall provide to the
Employee:
(A)     the Employee’s Base Salary accrued through the Separation Date to the
extent not theretofore provided;

4

--------------------------------------------------------------------------------




(B)     a lump sum cash amount equal to the value of the Employee’s unused
vacation days accrued through the Separation Date; and
(C)     the Employee’s normal post-termination compensation and benefits under
the Corporation’s retirement, insurance and other compensation and benefit plans
as in effect immediately prior to the Separation Date, or if more favorable to
the Employee, immediately prior to the Applicable Event, which shall be paid at
the time or times indicated pursuant to the terms of the plans or arrangements
providing for such benefits.
(ii)     Lump Sum Severance Payment. The Corporation shall provide to the
Employee a severance payment in the form of a cash lump sum distribution equal
to the Employee’s Current Annual Compensation (as defined below) multiplied
times three (3); provided, however, that if the Employee attains age 65 within
three years of the Separation Date, the Employee’s benefit will be limited to a
pro rata portion of such benefit based on a fraction equal to the number of full
and partial months existing between the Separation Date and the Employee’s
sixty-fifth (65th) birthday divided by 36 months. For purposes of this Section
3(d), the term “Current Annual Compensation” shall mean the sum of:
(A)     the Employee’s Base Salary in effect immediately prior to the occurrence
of the circumstances giving rise to such Separation from Service or, if higher,
immediately prior to the Applicable Event; and
(B)     an amount equal to the mean average of the annual bonuses awarded to the
Employee for the immediately preceding three years, if any, under any annual
bonus plan of the Corporation or its predecessor in the three (3) years
immediately preceding the Separation Date or, if higher, in the three (3) years
immediately preceding the Applicable Event.
(iii)     Continuation of Welfare Benefits. Subject to the benefits offset
described below, the Corporation will arrange to make available to the Employee
life and health insurance benefits during the Welfare Continuation Period (as
defined below) that are substantially similar to those which the Employee was
receiving under a Corporation-sponsored welfare benefit plan immediately prior
to the Separation Date or, if more favorable to the Employee, immediately prior
to the Applicable Event. These benefits will be provided at a cost to the
Employee that is no greater than the amount paid for such benefits by active
employees who participate in such Corporation-sponsored welfare benefit plan or,
if less, the amount paid for such benefits by the Employee immediately prior to
the Applicable Event. The Welfare Continuation Period extends from the
Separation Date for a period of thirty-six (36) months, or, if earlier, until
the Employee attains age sixty-five (65). The benefits otherwise receivable by
the Employee pursuant to this Section (3)(d)(iii) shall be reduced to the extent
comparable benefits are actually received by the Employee during the Welfare
Continuation Period. For purposes of complying with the terms of this offset,
the Employee is obligated to report to the Corporation the amount of any such
benefits actually received.
(iv)    Retiree Medical and Life Benefits. The Corporation will arrange to make
available to the Employee retiree life and health insurance benefits determined
as if under the Corporation’s welfare benefit plans the Employee’s actual
participation credit (or continuous service) and actual age as of the Separation
Date were increased by the additional three years of service and age provided in
Section 3(d)(v)(A)(3) below. If eligible for such coverage, the Employee may
elect to commence participation in retiree medical benefits coverage at any time
following the expiration of the Welfare Continuation Period (or immediately
after the Separation Date, if the Employee satisfies the eligibility
requirements without taking into consideration the additional three years of
service and age). Such retiree medical and life insurance coverage, if any, will
be provided by the entity that is the Employee’s employer as of the Separation
Date.
(v)     Supplemental Retirement Benefit. In addition to the pension benefits to
which the Employee is entitled under the Corporation’s defined benefit pension
plans, the Corporation shall provide to the Employee, in the form of a cash lump
sum distribution, a benefit (the “Supplemental Retirement Benefit”) equal to the
difference between: (A) the lump sum value of the Employee’s Enhanced Pension
Benefit (as defined in Section 3(d)(v)(A) below), and (B) the lump sum value of
the Employee’s Actual Pension Benefit (as defined in Section 3(d)(v)(B) below).
The methods and assumptions that existed under the applicable Corporation
pension plan (or plans) immediately prior to

5

--------------------------------------------------------------------------------




the Applicable Event for purposes of determining a lump sum distribution shall
be used for purposes of determining the lump sum values in (A) and (B). In
determining the Enhanced Pension Benefit and the Actual Pension Benefit,
amendments to the Marathon Pension Plans (as defined in Section 3(d)(v)(B)
below) made subsequent to the Applicable Event and on or prior to the Separation
Date, if any, shall be disregarded if they adversely affect in any manner the
computation of retirement benefits thereunder.
(A)     Enhanced Pension Benefit. The amount of the Employee’s Enhanced Pension
Benefit shall be equal to the Actual Pension Benefit for which the Employee is
eligible under the Marathon Pension Plans as of the Separation Date, as adjusted
to incorporate the enhancements outlined in Sections 3(d)(v)(A)(1) through (5)
below. The enhancements outlined in this Section 3(d)(v)(A) shall be applied
only to the Employee’s benefits under the Marathon Pension Plans in which the
Employee was an active participant as of the Separation Date.
(1)     Normal Retirement Benefit - Service. For purposes of determining the
Employee’s monthly normal retirement benefit payable at normal retirement age,
service used in the formula(s) shall be deemed to be equal to the sum of the
Employee’s actual service for benefit accrual purposes plus three years. For
this purpose, the Employee’s actual service shall be determined as of the
Separation Date.
(2)     Normal Retirement Benefit - Final Average Pay. For purposes of
determining the Employee’s monthly normal retirement benefit payable at normal
retirement age, final average pay shall be calculated using the sum of:
 
I.
the Employee’s Base Salary in effect immediately prior to the occurrence of the
circumstances giving rise to such Separation from Service or, if higher,
immediately prior to the Applicable Event; and
 
II.
if bonus is considered covered compensation under the applicable pension plan,
an amount equal to the highest annual bonus awarded to the Employee, if any,
under any annual bonus plan of the Corporation or its predecessor with respect
to the three (3) years immediately preceding the Separation Date or, if higher,
the three (3) years immediately preceding the Applicable Event (but not less
than the amount of bonus taken into account in the Employee’s Actual Pension
Benefit).

Final average pay taken into account for this Section 3(d)(v)(A) shall not be
less than the amount of final average pay taken into account in the
determination of the Employee’s Actual Pension Benefit.
(3)     Early Commencement Factors - Enhanced Service and Age. For purposes of
determining the early commencement factors that apply to the Employee’s monthly
normal retirement benefit, the Employee’s service and age shall be deemed equal
to the Employee’s actual service and age plus three years of service and three
years of age, respectively. For this purpose, the Employee’s actual service and
actual age shall be determined as of the Separation Date.
(4)     Full Vesting. The Employee’s accrued benefits under the Marathon Pension
Plans shall be deemed to be fully vested or, to the extent not so vested, paid
as an additional benefit under this Plan.
(5)     Determination of Age - All other purposes. Except as specifically
provided otherwise in this Section 3(d)(v)(A), the Employee’s age, as well as
the age of the Employee’s spouse, survivor, and/or co-pensioner, used in the
determination of the amount of benefits payable under the applicable pension
plan shall be determined using the Employee’s age and their actual ages as of
the Separation Date.
(B)     Actual Pension Benefit. The amount of the Employee’s Actual Pension
Benefit is determined as the sum of the monthly pension benefits payable to the
Employee as of

6

--------------------------------------------------------------------------------




the Separation Date under the tax-qualified defined benefit pension plans,
non-qualified defined benefit excess benefit plans, and non-qualified top-hat or
supplemental defined benefit plans sponsored or maintained by Marathon or any
successor plans or similar plans (the “Marathon Pension Plans”).
(vi)     Supplemental Savings Benefit. In addition to the benefits the Employee
is entitled to under the Marathon Oil Company Thrift Plan and the related
non-qualified supplemental savings plans (“Savings Plans”), the Corporation
shall provide to the Employee, in the form of a cash lump sum distribution, a
benefit equal to the excess, if any, of:
(A)     the amount the Employee would have been entitled to under the Savings
Plans determined as if the Employee was fully vested thereunder on the
Separation Date, over
(B)     the amount the Employee is entitled to under the Savings Plans on the
Separation Date.
(vii)     Timing. To the extent that payments under this Section 3(d) are not
deferred compensation within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and except as otherwise specifically
stated herein, the payments provided for in this Section 3(d) shall be made not
later than thirty days following the Separation Date. Notwithstanding any
provision of the Plan to the contrary, if the Employee is a “specified employee”
as determined by the Company in accordance with its established policy, any
payments of deferred compensation within the meaning of Section 409A of the Code
payable to the Employee as a result of the Employee’s Separation from Service
(other than as a result of death) which would otherwise be paid within six
months of his or her Separation from Service shall be payable on the date that
is one day after the earlier of (A) the date that is six months after the
Employee’s Separation Date or (B) the date that otherwise complies with the
requirements of Section 409A of the Code. Each payment described herein is
hereby designated as a “separate payment” for purposes of Section 409A of the
Code.
e.    The Corporation shall also pay to the Employee all legal fees and expenses
incurred by the Employee, as such legal fees and expenses are incurred but no
later than the end of the calendar year after such fees and expenses were
incurred, as a result of Separation from Service (including all such fees and
expenses, if any, incurred in contesting or disputing any such Separation from
Service or in seeking to obtain or enforce any right or benefit provided by this
Plan or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder) or otherwise.
f.     Other than as provided in Section 3(d)(iii), the Employee shall not be
required to mitigate the amount of any payment provided for in this Section 3 by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Section 3 be reduced by any compensation earned by the
Employee as the result of employment by another employer, including
self-employment, after the Separation Date, or otherwise.
4.     Incentive Awards.
a.    General. This Section 4 shall not delay the vesting of any outstanding
options, stock appreciation rights, stock awards and restricted stock awards or
cash awards granted to the Employee under any option or incentive plan of the
Corporation past the date when such awards would, by their terms have become
vested. However, this Section 4 provides for accelerated vesting of awards
which, by their terms, would not become vested upon a Change in Control. In
addition, to the extent required for compliance with the requirements of Code
Section 409A, this Section 4 shall delay the settlement of such awards if such
awards would have been settled upon a Change in Control.
b.     Options, Stock Appreciation Rights, Stock Awards and Cash Awards. Upon a
Change in Control all outstanding options, stock appreciation rights, stock
awards, and restricted stock awards or cash awards granted to the Employee under
any option or incentive plan of the Corporation shall be immediately fully
vested and immediately exercisable and shall remain so exercisable throughout
their entire original terms, and all stock awards, restricted stock awards, and
cash awards shall be immediately vested and, subject to Section 4(e) shall be
settled upon vesting.

7

--------------------------------------------------------------------------------




c.    Restricted Stock Units. Upon a Change in Control all outstanding
restricted stock unit awards shall be immediately vested. To the extent that
immediate settlement of vested outstanding restricted stock units would result
in an adverse tax consequence to an Employee under Section 409A of the Code,
then outstanding restricted stock units will (subject to Section 4(e)) be
settled upon the earliest to occur of (i) the date on which a change in
ownership or change in effective control for purposes of Section 409A of the
Code occurs, (ii) the date on which the Employee has a Separation from Service
or (iii) the date on which the restricted stock units would have been settled
absent a Change in Control.
d.     Separation Date Following Potential Change in Control. If the Employee
has a Separation from Service prior to a Change in Control, and the Employee is
entitled to benefits under Section 3(d), as of the Separation Date all
outstanding options and stock appreciation rights shall be immediately fully
vested and immediately exercisable and shall remain so exercisable throughout
their entire original terms, and all stock awards, restricted stock awards,
restricted stock unit awards and cash awards shall be immediately vested and,
subject to Section 4(e), shall be settled upon vesting.
e.     Settlement of Deferred Compensation Awards. Notwithstanding any provision
of the Plan or the applicable award agreement to the contrary, if the Employee
is a “specified employee” as determined by the Company in accordance with its
established policy, any settlement of awards described in this Section 4 which
would be a payment of deferred compensation within the meaning of Section 409A
of the Code payable to the Employee as a result of the Employee’s Separation
from Service (other than as a result of death) and which would otherwise be paid
within six months of the Employee’s Separation Date shall be payable on the date
that is one day after the earlier of (i) the date that is six months after the
Employee’s Separation Date or (ii) the date that otherwise complies with the
requirements of Section 409A of the Code. Each payment described herein is
hereby designated as a “separate payment” for purposes of Section 409A of the
Code.
5.     Potential Rollback to Avoid Excise Tax. Whether or not the Employee
becomes entitled to any benefits under Section 3 above, in the event that there
is made any payment in the nature of compensation to or for the Employee’s
benefit that would be subject to the tax (the “Excise Tax”) imposed by Section
4999 of the Code, the Corporation shall pay to the Employee, either the amount
to which the Employee is entitled under the terms of this Plan or a reduced
amount that will result in the Employee’s receiving a greater after-tax benefit
due to avoidance of the Excise Tax. If a reduction in the payments to the
Employee would result in a greater after-tax benefit to the Employee because of
avoidance of the Excise Tax, then the amount of cash severance payable under
Section 3(d)(ii) of this Plan shall be reduced first.
6.     Policy Concering Severance Agreements with Senior Executive Officers. If
an officer who is an Employee under this Plan is a “Senior Executive Officer” as
defined in the Corporation’s Policy Concerning Severance Agreements with Senior
Executive Officers, then any cash severance payment under Section 3(d)(ii) of
this Plan shall be reduced to the extent necessary to comply with such Policy.
7.     Successors; Binding Plan.
a.    The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation or of any division or subsidiary
thereof employing the Employee to expressly assume and agree to perform this
Plan in the same manner and to the same extent that the Corporation would be
required to perform it if no such succession had taken place. Failure of the
Corporation to obtain such assumption and agreement prior to the effectiveness
of any such succession shall be a breach of this Plan and shall entitle the
Employee to compensation from the Corporation in the same amount and on the same
terms as the Employee would be entitled hereunder if the Employee had a
Separation from Service for Good Reason following an Applicable Event, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Separation Date.
b.    This Plan shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee should
die while any amount would still be payable to the Employee hereunder if the
Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in

8

--------------------------------------------------------------------------------




accordance with the terms of this Plan to the Employee’s devisee, legatee or
other designee or, if there is no such designee, to the Employee’s estate.
8.     Notice. For the purpose of this Plan, notices and all other
communications provided for in the Plan shall be in writing and shall be deemed
to have been duly given when delivered or mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Plan.
9.     Miscellaneous. No provision of this Plan may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer as may be specifically designated by
the Board. The validity, interpretation, construction and performance of this
Plan shall be governed by the laws of the State of Delaware.
10.     Validity. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which shall remain in full force and effect.
11.     Counterparts. This Plan may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
12.     Claims and Arbitration. Any dispute or controversy arising under or in
connection with this Plan shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that the Employee shall be entitled to seek
specific performance of his or her right to be paid until the Separation Date
during the pendency of any dispute or controversy arising under or in connection
with this Plan. Any such arbitration shall be held in Houston, Texas.
13.     Plan Amendment and Termination. The Corporation may at any time amend or
terminate this Plan, provided that for a period of two (2) years following a
Change in Control, the Plan may not be amended in a manner adverse to an
Employee with respect to that Change in Control. Any amendment or termination
shall be set out in an instrument in writing and executed by an appropriate
officer of the Corporation.
14.     Entire Plan. Except as specifically modified, waived or discharged in an
individual agreement between an Employee and the Corporation which meets the
requirements of Section 9 of this Plan, this Plan supersedes any other agreement
or understanding between the parties hereto with respect to the issues that are
the subject matter of this Plan.





9